DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 8-10, 12, 21-30, 32-40, and 47-52 have been considered but are moot because the arguments do not apply to any of the combination of references being used in the current rejection. The limitations are addressed by the new combination of SmileDirectClub et al. in view of Inoue et al.
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. The new amendments further defining the structure and use of the dental appliance is addressed by the newly cited prior art of Inoue et al.. 
Applicant’s only line of argument being that the prior art applied by the Patent Board’s new grounds of rejection of SmileDirectClub in view of Priluck et al. would have resulted in the obstruction of the mouth and teeth, however the new cited art of Inoue et al. is related to the field of taking dental and photographs for medical examination without obstructing a view of the mouth or teeth and thus provides for the new claim limitations.
Applicant has provided no further arguments.
Examiner is requesting that applicant address the previous request in the Final Office action mailed 03/27/2020 that applicant disclose to the office any known information regarding the original publication from the applicant’s webpage (https://smiledirectclub.com/blog/dont-make-these-7-mistakes-on-your-photo-assessment/) which makes reference to a “smile stretcher” and which metadata and original search engine caches show an original publication date of more than a year before the effective filing date of the instant invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 21-30, 32-40, and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Smile Direct Club (Evaluation kit instructions guide, Smile Direct Club;  https://s3.amazonaws.com/static.smiledirectclub.com/evaluation_kit_instructions_5_2_2016.email.pdf available online 05/02/2016) in view of Inoue et al. (US 4,200,089).
Regarding claims 1, 8, 9, 32, 40, and 47-52, Smile Direct Club discloses a method of administering the contents of an impression kit (cover page titled “Evaluation Kit Instruction Guide”, page 2 “take your impressions”), with the steps of sending a dental impression kit to a user (page 2 “enclosed, you will find everything needed”, “one complete, send them back with the included shipping label” disclosing sending back the kit in the same box that was used to ship the kit to the user), 

and 2 lower) that were included in the box, regardless of mistakes or defects. We need to see them all.”, thus initial and redundant impression assemblies), the initial and redundant assemblies including initial and redundant dental trays (page 10 “(2 upper and 2 lower)” , and page 10 “trays”) and putty (page 10 showing separate base and catalyst for each tray, page 3 “remove the putty from one base container and one catalyst container) provided in an amount to be positioned in the initial tray for forming an initial dental impression and in the redundant dental tray for creating a redundant dental impression (pages 2-4 at least “lay putty  into the tray” showing combined predetermined putty amount), communicating and receiving one or more photos of the user’s mouth to an entity associated with manufacture of dental aligners(page 2 “send us your photos” section), receiving the initial and redundant dental impressions created by the user by the administering of the assemblies (page 2 “Once complete, send them back with the included shipping label.”, page 10 ‘Take and return all 4 sets of impressions (2 upper and 2 lower) that were included in the box, regardless of mistakes or defects. We need to see them all.”), the initial and redundant dental impressions provide information necessary to manufacture a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user (page 3 “Why do my impressions matter” section all, the impression’s themselves have the positions of the teeth that would be needed to manufacture aligners), and further discloses taking and delivering photos of the 
SmileDirectClub discloses structure and method steps identical to the instant application as discussed above but fails to explicitly disclose where kit includes a unitary entirely transparent dental appliance having a single arch shaped transparent handle with a non-adjustable length and two ends with a pair of u-shaped transparent flanges each having non-adjustable size and having a non-adjustable size cavity formed by the flanges to receive a portion of the user’s upper/lower lips at each end of the handle that is configured to hold open a user’s lips or utilizing the appliance to hold a user's lips simultaneously to permit visualization of the user’s teeth with the handle not obstructing the user’s open mouth or any of the user’s teeth when one or more photos are taken from a front view and configured to continue holding open the user’s upper and lower lips in a hands-free manner after being positioned at least partially within the user’s mouth, nor receiving one or more photos of the user’s mouth having been taken while the dental appliance is positioned at least partially with the user’s mouth.
However, Inoue discloses a method and kit for medical examination procedures (title and abstract) for taking photographs of a mouth without any assistance and which for taking photographs of the mouth which would eliminate any impediment to the operation of taking photos (column 1 lines 36-50) with a unitary entirely transparent dental appliance (Fig. 1 all, showing both the handle and flanges made of the same material and that the material is transparent with the lines from 1 visible through element 2 and by the use of drawing symbols from MPEP 608.02(IX) to designate a transparent material) having a single arch shaped handle with a non-adjustable length (fig. 1 element 9) and two ends with a pair of u-shaped flanges 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the utilization of a unitary entirely transparent dental appliance having a single arch shaped handle with a non-adjustable length and two ends with a pair of u-shaped flanges each having non-adjustable size and having a non-adjustable size cavity formed by the flanges to receive a portion of the user’s upper/lower lips at each end of the handle that is configured to hold open a user’s lips or utilizing the appliance to hold a user's lips simultaneously to permit visualization of the user’s teeth with the handle not obstructing the user’s open mouth or any of the user’s teeth when one or more photos are taken from a front view and configured to continue holding open the user’s upper and lower lips in a hands-free manner after being positioned at least partially within the user’s mouth and to further utilize the appliance to hold apart a user's upper and lower lips simultaneously to permit visualization of the user’s teeth and to continue holding open the user’s upper and 
Regarding claims 2 and 33, SmileDirectClub further discloses where the putty includes a base putty and a catalyst putty that are mixable to form a putty mixture (page 3 step1-page4 step3”) and the initial and redundant impressions are created by the user and placed by the user in both the initial and redundant dental trays and the positioning the trays in the users mouth (page 10 “Now that you know what to look for in a good impression, repeat steps 2 through 5 for the remainder of your trays” in reference to the redundancy of assemblies and trays).
Regarding claims 3, 10, and 34, SmileDirectClub further discloses where the initial dental impression is further created by the user mixing the base putty with the catalyst putty for a first duration to form the putty mixture (page 4 figure showing 25 second mixing time), positioning the putty mixture in the initial dental tray with in a second duration from a time that containers for the base putty and the catalyst putty are opened (page 4 showing placement within another 25 seconds), and retaining the initial/redundant tray within the user’s mouth for a third duration to create the initial/redundant dental impression (page 5 step 5 duration of 2.5 minutes). 
Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 5, 12, and 39, SmileDirectClub further discloses where the receiving the initial/redundant dental impressions includes receiving by an entity associated with manufacturing a plurality of trays/aligners, the impressions being in the container which is itself configured to contain the impressions (page 11 “Impression Return Instructions”)
Regarding claims 21 and 35, SmileDirectClub further discloses where the putty mixture is formed by mixing the base putty and the catalyst putty for a duration of time (page 4 steps 2 and 3 showing durations of mixing).
Regarding claims 22 and 36, SmileDirectClub further discloses where the initial dental impression is created by the user positioning the putty mixture in the initial dental tray within a duration of time from a time that the containers for the base putty and the catalyst putty are opened (page 3-4 steps 1-3 showing opening, mixing, and placement within set time durations).
Regarding claims 23 and 37, SmileDirectClub further discloses where the initial dental impression is created by the user retaining the initial dental tray within the user’s mouth for a duration of time to create the initial dental impression (page 5 step 4).
Regarding claims 24 and 38, SmileDirectClub further discloses where the base putty has an initial base putty and a redundant base putty, and the catalyst putty has an initial catalyst putty and a redundant base putty, and there initial base putty and the initial catalyst putty are mixable to form an initial putty mixture, and the redundant base putty and the redundant 
Regarding claim 25, SmileDirectClub further discloses where the initial and redundant dental assemblies are separate from each other in the container (page 11 showing 2 separate wraps being plurality separate trays). 
Further regarding claims 26 and 27, SmileDirectClub discloses the assemblies being located separately in the kit (page 3 “remove trays from bag”, page 11 showing two separate bags for each assembly) but fails to provide for the assemblies on different layers or the first assembly being in a first layer and the redundant assemblies being on a second layer beneath the e first layer, however, this parameter is deemed matter of design choice, well within the skill of ordinary artisan, obtained through routine experimentation base on preference.  The instant disclosure describes these parameters as being merely preferable and does not describe it as contributing any unexpected result to the dental kit.  As such, this parameter is deemed matter of design choice (lacking criticality), well within the skill of ordinary artisan as the positioning of the trays does not physically alter the trays nor just by labeling one set of trays initial and the other redundant actual make the trays different in any structural manner. Nor would even the use of the trays be any different as the trays are not physically different but are only a semantic difference not any functional or methodological difference. 
	Regarding claim 28, SmileDirectClub further discloses where the base putty is an initial base putty and a redundant base putty, the catalyst putty is an initial catalyst putty and a redundant catalyst putty, and the initial base putty and initial catalyst putty are mixable to form  ,Now that you know what to look for in a good impression, repeat steps 2 through 5 for the remainder of your trays”  showing initial base and catalyst putty mixing and placement of initial putty mixture in an initial dental tray and repeating with redundant base and catalyst putty mixing and placement of the redundant putty mixture in the redundant dental trays and assemblies). Further it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 29, SmileDirectClub further discloses where each of the initial base putty, the redundant base putty, the initial catalyst putty, and the redundant catalyst putties are provided for in separate containers (page 10 showing separate and multiple base and catalyst containers, page 4 “Quickly mix by “mushing” one container of BASE putty and one container of CATALYST putty together until they are thoroughly mixed without any color swirls and are a uniform color.” disclosing each base and catalyst is in “one container” thus each being separate)
Regarding claim 30, SmileDirectClub further disclose the intended use of the first time, the second time, and the third time being different durations (page 4 first time 25seconds, second time 10secs and 25 seconds thus 35, and page 5 2.5 minutes), however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
 	Examiner is again requesting any response to include the original publication from the webpage (https://smiledirectclub.com/blog/dont-make-these-7-mistakes-on-your-photo-assessment/) cited on the PTO-892 from 03/27/2020, which makes reference to a “smile stretcher” and which website metadata and original search engine caches shows this webpage with the word “smile stretcher” was originally published on 03-07-2016 but modified on 09-27-2019, and thus is relevant prior art applicant should disclose.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        12/27/2021

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772